Citation Nr: 1816613	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back and foot disabilities. 

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back and foot disabilities. 

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left hip disability.

6.   Entitlement to service connection for a left hip disability, to include as secondary to service-connected back, knee, or foot disabilities.  
7.  Entitlement to service connection for chronic vaginitis.

8.  Entitlement to service connection for chronic urinary tract infection.

9.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

10.  Entitlement to service connection for irritable bowel syndrome (IBS).

11.  Entitlement to service connection for hemorrhoids, to include as secondary to IBS.

12.  Entitlement to service connection for a thyroid condition.

13.  Entitlement to service connection for sciatica. 

14.  Entitlement to an initial increased rating higher than 10 percent for a lumbar spine disability.  

15.  Entitlement to an initial compensable rating for a cervical spine disability.   


REPRESENTATION

Veteran represented by:  Agent Kevin Janey


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to March 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a July 2014 rating decision of the VARO in Atlanta, Georgia.

To afford the Veteran the broadest and most sympathetic review, the Board will construe the claim for service connection for chronic UTI/vaginitis as separate service connection claims for each disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).
 
The issues of entitlement to increased initial ratings for cervical and lumbar spine disabilities and to service connection for thyroid and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2010 rating decision denied the Veteran service connection for a left knee disability.  Evidence received since the June 2010 denial, including a May 2014 post-service treatment record showing a current diagnosis of left knee patellofemoral syndrome, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's reports of chronic left knee pain, service treatment records (STRs) showing diagnosis and treatment of patellofemoral syndrome, and post-service records showing a current diagnosis of patellofemoral syndrome, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for a left knee disability.  The February 2010 negative VA opinion cannot be assigned significant probative weight because the examiner did not discuss and account for the Veteran's competent and credible statements regarding her continuing symptoms of left knee pain.  

3.  An unappealed June 2010 rating decision denied the Veteran service connection for a right knee disability.  Evidence received since the June 2010 denial, including a May 2014 post-service treatment record showing a current diagnosis of right knee patellofemoral syndrome, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

4.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's reports of chronic right knee pain, STRs showing diagnosis and treatment of patellofemoral syndrome, and post-service records showing a current diagnosis of patellofemoral syndrome, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for a right knee disability.  The February 2010 negative VA opinion cannot be assigned significant probative weight because the examiner did not discuss and account for the Veteran's competent and credible statements regarding her continuing symptoms of right knee pain.  

5.  An unappealed June 2010 rating decision denied the Veteran service connection for a left hip disability.  Evidence received since the June 2010 denial, including the December 2013 VA examination shows current chronic hip pain symptoms, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

6.  The June 2014 VA examination report, supported by a detailed rationale referencing the Veteran's in-service treatment and persistence of symptoms and treatment since service, establishes that the Veteran has a current diagnosis of chronic vaginitis that was incurred during active service and has persisted since then.  

7.  The June 2014 VA examination report, supported by a detailed rationale referencing the Veteran's in-service treatment and persistence of symptoms and treatment since service, establishes that the Veteran has a current diagnosis of chronic urinary tract infection that was incurred during active service and has persisted since then.  

8.  The June 2014 VA examination report, supported by a detailed rationale referencing the Veteran's in-service treatment and persistence of symptoms and treatment since service, establishes that the Veteran has a current diagnosis of GERD that was incurred during active service and persisted since then.  

9.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's reports of persistence of symptoms of constipation from service through present, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for IBS.  The Board also considered the June 2014 VA examiner's nexus opinion, but finds this actually supports a grant of service connection because it acknowledges the Veteran reported  IBS symptoms since service and was diagnosed with IBS during service.  

10.  The June 2014 examination report, supported by a detailed rationale referencing the Veteran's reported symptoms and the objective medical evidence of record, establishes that the Veteran has a current diagnosis of hemorrhoids that is causally related to her [now service-connected] IBS.  

11.  Resolving doubt in the Veteran's favor, the Board finds that the evidence, including a February 2010 service treatment record diagnosing sciatica, a July 2011 treatment record showing a diagnosis of sciatica for five years, an August 2013 treatment record showing continued reports of low back pain radiating to the lower extremities, and additional lay and medical evidence of record is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for sciatica.  The February 2010 VA examination report is not  adequate to adjudicate the claim because the examiner did not discuss and account for the Veteran's competent and credible statements regarding her symptoms of lower extremity radiating pain.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for a left knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Service connection for a left knee disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  New and material evidence has been received; the claim of service connection for a right knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  Service connection for a right knee disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  New and material evidence has been received; the claim of service connection for a left hip disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

6.  Service connection for chronic vaginitis is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  Service connection for chronic UTI is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  Service connection for GERD is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

9.  Service connection for IBS is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

10.  Service connection for hemorrhoids is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

11.  Service connection for sciatica is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

The service connection claim for a left knee disability is reopened.

Service connection for a left knee disability is granted. 

The service connection claim for a right knee disability is reopened.

Service connection for a right knee disability is granted. 

The service connection claim for a left hip disability is reopened.

Service connection for chronic vaginitis is granted. 

 Service connection for chronic UTI is granted. 

Service connection for GERD is granted. 

Service connection for IBS is granted. 

Service connection for hemorrhoids is granted.  

Service connection for sciatica is granted. 


REMAND

The issues of entitlement to increased initial ratings for cervical and lumbar spine disabilities are remanded for another VA examination.  In short, the February 2010 examination report does not comply with the U.S. Court of Appeals for Veterans Claims' decisions regarding legal adequacy of VA examinations.  Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017).  

In a December 2013 statement, the Veteran's representative reported that the Veteran's current thyroid disability may be related to her service-connected anemia.  The Veteran has not yet been afforded a VA examination to assess the nature and cause of her established current thyroid disability.  

Because the Board has reopened the Veteran's service connection claim for a left hip disability, a remand is required for the AOJ to adjudicate this claim on the merits.  In addition, because the February 2010 examiner appeared to not have fully captured the Veteran's clinical history and reported symptoms, the Veteran must be afforded an additional VA examination to assess the nature and cause any current left hip disability.  

Therefore, a remand is necessary to arrange VA examinations and opinions responsive to the specific directives below. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA, post-service government, or adequately identified private treatment records related to the claims on appeal.  

2. Then schedule the Veteran for an appropriate VA examination to assess the severity of her service-connected cervical and lumbar spine disabilities and the nature and causes of her thyroid and left hip disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  

For the cervical and lumbar spine disabilities:

The examiner must describe all impairments of the Veteran's disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's disabilities (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

For the thyroid disability:

 Identify any disabilities current during the period on appeal, to include her noted goiter/thyroid nodule and (now surgically removed) thyroid cyst.  Any needed diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the examiner should provide an opinion responding to the following: 

a) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed thyroid disability was incurred during or within one year of her active service (or by March 2011) or is otherwise related to the Veteran's service?

b) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed thyroid disability was CAUSED by the Veteran's anemia?

c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed thyroid disability was AGGRAVATED by the Veteran's service-connected anemia? (Aggravation means the disability increased in severity beyond its natural progression.)

For the left hip disability:

Identify any disabilities current during the period on appeal, to include the noted history of left hip bursitis.  Any needed diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the examiner should provide an opinion responding to the following: 

a) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was incurred during or within one year of active service (or by March 2011) or is otherwise related to the Veteran's service?

b) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was CAUSED by the Veteran's service-connected back, knee, or foot disabilities?

c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was AGGRAVATED by the Veteran's service-connected back, knee, or foot disabilities? (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and her agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


